Citation Nr: 0306532	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  96-51 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  Entitlement to service connection for a non-Hodgkin's 
lymphoma due to exposure to ionizing radiation.

2.  Entitlement to service connection for a non-Hodgkin's 
lymphoma due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from May 16, 1966 to October 
22, 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision by 
which the RO denied service connection for non-Hodgkin's 
lymphoma due to exposure to ionizing radiation and denied 
service connection for residuals of exposure to Agent Orange.  

Initially the Board observes that although the veteran 
requested a hearing before the local RO in December 1996 and 
a hearing was scheduled, the veteran failed to appear at the 
hearing.  Further, while the supplemental statement of the 
case (SSOC) dated in January 2002 was initially returned as 
undelivered, it was re-mailed to a new address, with no 
indication that there were any irregularities with the re-
mailing.  


FINDINGS OF FACT

1.  The veteran did not have service in the Republic of 
Vietnam.

2.  There is no evidence of treatment, complaint, or 
diagnosis of a non-Hodgkin's lymphoma during service or until 
many years after military service.

3.  The veteran was not exposed to a herbicide agent during 
service.


CONCLUSION OF LAW

Service connection for non-Hodgkin's lymphoma due to exposure 
to herbicides is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1116 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 
3.313 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a)(2002).  In addition, certain chronic diseases shall 
be presumed to have been incurred during service if they 
become manifest to a compensable degree within one year 
following separation from service, including a malignant 
tumor.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2002).  If a condition noted during service is 
not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See  38 C.F.R. §3.303(b).  

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 
38 C.F.R. § 3.309(e).  The term "herbicide agent" means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  The diseases for which service 
connection may be presumed due to an association with 
herbicide agents include non-Hodgkin's lymphoma.  See 38 
C.F.R. § 3.309(e).  A veteran who served in the Republic of 
Vietnam during the Vietnam Era will be presumed to have been 
exposed during such service to herbicides unless there is 
affirmative evidence to the contrary.  See 38 C.F.R. § 
3.307(a)(6)(iii); see also Veterans Education and Benefits 
Expansion Act of 2001, Public Law 107-103, Section 201(c).  
For the claims based on service in Vietnam, service in 
Vietnam includes service in the waters offshore, or in other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  38 C.F.R. § 3.313 (2002).

Service medical records-including entrance and separation 
examination reports, and treatment records-are unremarkable 
for complaints, treatment, or diagnosis of lymphoma or 
herbicide exposure.  A DD Form 214 indicates that the veteran 
served 2 years, 11 months, and 24 days overseas and had a 
specialty title of weapons mechanic.  An Air Force Form 7, 
Airman Military Record, shows the veteran's stations of 
assignment as including Lackland Air Force Base, Texas; Lowry 
Air Force Base, Colorado; Bitburg Air Base, Germany; and 
McGuire Air Force Base, New Jersey.  The form reflects that 
the veteran occupied a position covered by the Human 
Reliability Program.  

Private medical records include a pathology report dated in 
February 1992 reflecting an addendum diagnosis of a malignant 
lymphoma, small lymphocytic type with plasmacytoid features.  
An April 1992 medical oncology consultation reflects a 
history of a lump in the back for the previous one to one and 
one-half years.  The lesion was a baseball size mass that it 
was felt should be excised.  The assessment was that of low-
grade lymphoma in an unusual location with no evidence of 
spread elsewhere on the computerized tomography (CT) scans.  
Bone marrow aspiration and biopsy were recommended.  An 
operative report dated in September 1992 reflects that an 
incisional biopsy of a recurrent lymphoma in the left lumbar 
region with frozen section was performed.  The diagnosis was 
recurrent lymphoma.  The records indicate that the veteran 
began chemotherapy in September 1992.  An October 1992 
medical note provides an impression of status post 
chemotherapy with no evidence of recurrent lymphoma.  In June 
1993, an examination revealed no evidence of recurring 
disease.  In August 1993, the impression was of extranodal 
lymphoma without evidence of disease following chemotherapy 
and radiation therapy.  As of February 1995, the impression 
was of intermediate grade lymphoma, currently free of disease 
two and one-half years after initiating chemotherapy.  A 
medical note dated in June 1995 shows no evidence of 
lymphoma.  While there are additional private medical records 
in the claims file, they do not relate to the veteran's 
lymphoma.  

While the service records show overseas service from 1966 to 
1969, the listed stations of assignment do not include 
Vietnam.  Rather, service records reflect overseas service in 
Germany.  Moreover, the evidence does not suggest any duty in 
or near Vietnam; nor does the veteran contend that there was 
such duty or visitation to Vietnam.  Consequently, the Board 
finds that the veteran does not have the requisite Vietnam 
service to trigger the presumption of exposure to a herbicide 
agent.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309.  Additionally, 
in the absence of any direct evidence of herbicide exposure 
while stationed in Germany or stateside, a grant of service 
connection is not warranted.  There has been no contention by 
the veteran that a lymphoma due to herbicide exposure 
manifested itself during service or until many years after 
service.  Because there is no evidence of herbicide exposure 
during service, and because the veteran is not entitled to a 
presumption of such exposure, service connection may not be 
granted.  The preponderance of the evidence is against the 
claim of service connection for a non-Hodgkin's lymphoma due 
to herbicide exposure.  

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West. 2002)), which became effective during the 
pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA-November 9, 2000-or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations likewise apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants"). 

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.  Where a substantially complete application is 
filed, VA is required to notify the claimant of the evidence 
needed to substantiate the claim for benefits.  In this 
instance, the RO notified the veteran by letter dated in 
August 2001, which requested the veteran send additional 
information as to herbicide exposure.  Lastly, VA must notify 
a claimant of which portion of the information and evidence, 
if any, is to be provided by the claimant and which portion, 
if any, will be obtained by the Secretary on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of whose obligation it was to 
produce evidence to substantiate the claim by way of the 
letter noted above.  That letter advised the veteran of what 
VA would do and what he should do with respect to 
substantiating his claim.  The veteran was notified of the 
new obligations under VCAA and its implementing regulations 
in that same letter.  In summary, the Board finds that no 
additional notice is required under the provisions of 
38 U.S.C.A. § 5103 and newly promulgated 38 C.F.R. 
§ 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  In this 
case, there is no outstanding evidence to be obtained, either 
by VA or the veteran.  As noted above, the veteran was asked 
to produce additional information regarding his claimed 
exposure.  No additional information was received from the 
veteran regarding the claimed herbicide agent exposure.  
While the veteran was not provided a VA examination, the 
Board finds that one was not necessary, given the absence of 
evidence of in-service incurrence or herbicide agent 
exposure.  Taken together, the Board is persuaded that there 
is no reasonable possibility that further development would 
unearth any additional relevant evidence.  Therefore, further 
development under the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided). 


ORDER

Service connection of a non-Hodgkin's lymphoma due to 
exposure to a herbicide is denied.


REMAND

The veteran also contends that a non-Hodgkin's lymphoma was 
caused by his exposure to ionizing radiation from nuclear 
weapons he was loading or unloading onto aircraft and upon 
which he leaned his back-the location of the lymphoma.  

As noted above, the veteran's DD Form 214 indicates that he 
served 2 years, 11 months, and 24 days overseas, under a 
specialty title of weapons mechanic.  An Air Force Form 7 
(Airman Military Record) shows the veteran's stations of 
assignment as including Lackland Air Force Base, Texas; Lowry 
Air Force Base, Colorado; Bitburg Air Base, Germany; and 
McGuire Air Force Base, New Jersey.  The form reflects a duty 
title of load team member and indicates that the veteran 
occupied a position covered by the Human Reliability Program.  
The form also notes that the veteran was assigned to the 53rd 
TAC FTR Squadron, at Bitburg Air Base, Germany.  

According to 38 C.F.R. § 3.311(a)(1), in all claims in which 
it is established that a radiogenic disease first became 
manifest after service and was not manifest to a compensable 
degree within any applicable presumptive period as specified 
in 38 C.F.R. §§ 3.307 or 3.309, and it is contended the 
disease is a result of exposure to ionizing radiation in 
service, an assessment will be made as to the size and nature 
of the radiation dose or doses. 38 C.F.R. § 3.311(a)(1) 
(2002).  For claims involving radiation exposure not based on 
atmospheric nuclear weapons test participation or on the 
occupation of Hiroshima or Nagasaki, a request will be made 
for any available records concerning the veteran's exposure 
to radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), service medical records, 
and other records which may contain information pertaining to 
the veteran's radiation dose in service.  All such records 
will be forwarded to the Under Secretary for Health, who will 
be responsible for preparation of a dose estimate, to the 
extent feasible, based on available methodologies. 38 C.F.R. 
§ 3.311(a)(2)(iii) (2002).

The claims file contains the veteran's service medical 
records, Airman Military Record, and DD Form 214.  In July 
2000, the RO requested that the veteran's participation in 
the radiation risk activity of loading and unloading nuclear 
weapons be verified and the recorded level of exposure 
provided.  If no individual exposure record was available, 
the RO asked the Air Force Medical Operations Agency (AFMOA) 
for a restructured exposure record for the veteran's unit be 
provided.  In response, the AFMOA indicated that the agency 
did not know what radioactive material the veteran may have 
handled.  The letter, dated in August 2000, noted that they 
had information on workers who handled nuclear weapons and 
that historical radiation monitoring data for personnel who 
performed assembly and maintenance of weapons had 
demonstrated that exposures were generally less than 100 mrem 
per year.  The letter does not indicate that there was record 
of the veteran being a nuclear weapons handler or that a 
search had been performed to reconstruct an exposure record 
for his unit.

Although the RO determined that the veteran was not exposed 
to ionizing radiation in service, there is no indication that 
the RO forwarded the veteran's records to VA's Under 
Secretary for Health for preparation of a dose estimate, as 
required. Under the circumstances, the Board is of the 
opinion that the case must be remanded for compliance with 38 
C.F.R. § 3.311(a).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the Air Force 
Medical Operations Agency and request 
that they state whether the veteran is 
listed as a handler of nuclear weapons 
and whether there is a DD Form 1141 
Record of Occupational Exposure to 
Ionizing Radiation on the veteran.  If no 
individual exposure record is available, 
a search should be conducted to 
reconstruct an exposure records for his 
unit.  Additionally, the available 
research as to the greatest possible 
exposure for weapons assembly and 
maintenance personnel should be sought.  
(It was previously noted that research 
showed that exposure was generally less 
than 100 mrem.  The entire range, 
including he highest level of exposure 
found for such personnel should be 
provided.)

2.  Thereafter, the RO should forward the 
veteran's records to VA's Under Secretary 
for Health for preparation of a dose 
estimate in accordance with 38 C.F.R. § 
3.311(a)(2)(iii).

3.  The RO should then determine if the 
veteran was exposed to ionizing radiation 
as claimed.  See 38 C.F.R. § 3.311(a)(1) 
(exposure at the highest level of a dose 
range will be presumed).  If the RO 
determines that the veteran was exposed 
to ionizing radiation as claimed, the RO 
should undertake the additional 
development specified in 38 C.F.R. § 
3.311(b)(1) and opinion evidence should 
be sought given the dose estimate and the 
veteran's unique situation of 
experiencing a lymphoma of the lower 
back.

4.  If the benefit sought by the veteran 
is not granted, a supplemental statement 
of the case should be issued.  The 
veteran and his representative should be 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board does not intimate any opinion as to 
any ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court. See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Represent In the section 
entitled "Representation before VA," filing a "Notice 
of Disagreement with respect to the claim on or after 
November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


